IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION F| L E D
APR 2 4 ZUIB
Cler_k. U 5 Dlstrict Court
UNITED STATES oF AMERICA, D'S"‘°gi?i‘n§§"‘a"a
CR 99-04-BLG-SPW-6
Plaintiff,
ORDER

vs.
MARK BEST,

Defendant.

 

 

Upon the Defendant’s Unopposed Motion for Early Termination of
Supervised Release (Doc. 768) pursuant to Title 18 U.S.C. § 3583(@)(] ), and good
cause being shown,

lT IS HEREBY ORDERED that the Defendant’s motion is GRANTED.
l\/[ark Best’s term of supervised release is terminated as of the date of this
Order.

The Clerk shall notify counsel and the U.S. Probation Ofi`lce of the making
of this Order.

5//\_,
DATED this 327 day Of April, 2019.
f
f M%../
/sUsAN P. WATTERS
United States District Judge

